Citation Nr: 0218490	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-09 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $8,571.00.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1972.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
in Denver, Colorado, which denied the veteran's request 
for waiver of an overpayment of improved pension benefits, 
in the calculated amount of $8,571.00.  


FINDINGS OF FACT

The veteran's failure to timely notify VA of the receipt 
of Social Security income in 2000, concurrently with 
receipt of his VA pension benefits, constitutes a willful 
failure to disclose a material fact with the intent to 
retain eligibility for improved disability pension 
benefits.

CONCLUSION OF LAW

The veteran's actions leading to an overpayment of 
improved disability pension benefits constituted 
misrepresentation of a material fact, precluding further 
consideration of waiver of the overpayment.  38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. § 1.965(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  VA 
has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  In pertinent part, 
these new provisions address notification requirements in 
VA claims, and VA's duty to assist claimants in the 
development of claims, such as by securing additional 
records, affording medical examinations to claimants, etc.

As to procedure, the Board notes that the claimant has 
been advised by the RO of the appropriate laws and 
regulations relating to requests for a waiver of 
overpayment.  In addition, it is clear that the veteran 
has been given ample opportunity to submit evidence and 
argument in support of his claim.  In any event, 
considering the nature of this case, which involves a 
request for a waiver overpayment of VA pension benefits, 
the Board holds that the provisions of the VCAA are 
inapplicable to the instant case.  The Board believes this 
conclusion to be consistent with the recent holding of the 
United States Court of Appeals for Veterans Claims in 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding 
that the duties specified in the VCAA are not applicable 
to requests for a waiver of overpayment).  Moreover, even 
if the VCAA were held to be applicable to this matter, we 
find that any requirements of the VCAA have been fully 
satisfied, and no further action is necessary by the Board 
to ensure compliance with this law.

II.  Factual Background

The veteran was awarded a permanent and total disability 
rating for purposes of VA disability pension, effective in 
August 1992, by rating decision issued in June 1994, due 
to non-service-connected disabilities, consisting of 
schizo-affective disorder and post-traumatic stress 
disorder.

In correspondence from the RO dated in June 1994, he was 
notified that payment of pension benefits was effective 
from September 1, 1992 (by law, the commencement of 
payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. 
§ 5111(a) (West 1991); 38 C.F.R. § 3.31 (2002)).  At that 
time, there was apparently no record or report of income 
from the Social Security Administration (SSA).  The 
veteran was advised in the June 1994 correspondence to 
promptly notify VA of any change in income, to include 
sending VA a copy of notification of any Social Security 
benefits received. 

In June 1994, the veteran submitted a copy of a May 1994 
favorable decision from SSA.  That same month, June 1994, 
the veteran was notified by the RO of a proposed reduction 
of pension benefit payments, effective from July 1, 1994, 
based upon evidence which showed that the veteran's family 
income or net worth had changed.  The RO explained that 
the notification received from the Social Security 
Administration reflected that the veteran had received 
$499.10 a month, starting in June 1994, and had received a 
one time payment of $252.50 in June 1994.  

In correspondence from the RO dated in September 1994, the 
veteran was notified of a proposal to reduce his pension 
benefit payments, effective from July 1, 1993, as a result 
of his concurrently receiving Social Security benefits as 
well as his VA pension benefits.  In doing so, an 
overpayment was created, as the Social Security income was 
not promptly reported to VA by the veteran.  Initially, 
the overpayment was calculated as $1,560.00, but it was 
later determined to be $931.00.  The veteran requested a 
waiver of the overpayment.  In a decision rendered in 
April 1995, the Committee granted the waiver, reasoning 
that, although the veteran was clearly responsible for the 
overpayment because he did not notify VA of his change in 
income status, collection of the debt would cause undue 
hardship and defeat the purpose for which the benefit was 
awarded.  

In July 1995, VA was notified that the veteran had been 
incarcerated on May 18, 1995, due to a felony conviction.  
VA issued correspondence to the veteran that month, 
advising him that, under VA statutes and regulations, a 
veteran in receipt of pension who is incarcerated due to a 
felony or misdemeanor conviction may not be paid pension 
benefits, effective the 61st day of confinement.  

In September 1995, the veteran was notified that an 
overpayment in the amount of $785.20 had been created, 
since VA had not been timely notified of the veteran's 
incarceration.  The veteran again applied for a waiver of 
the overpayment.  In a February 1996 decision, the 
Committee granted the waiver.  The Committee opined that, 
although the veteran was at fault in the creation of the 
debt, he had no income and therefore to require repayment 
of the debt would amount to undue financial hardship.  

In a statement from the veteran dated in April 1997, he 
reported that he had been released from prison in March 
1997.  In an Improved Pension Eligibility Verification 
Report (EVR) signed and filed by the veteran in April 
1997, he reported that he was not receiving any income 
from any source, including SSA.  Correspondence from VA 
dated in May 1997 reflects that VA pension benefits were 
restored effective from late March 1997, at which time VA 
pension benefits were being offset by income from Social 
Security.  However, in July 1997, the veteran submitted 
evidence from SSA showing that benefits had been 
terminated in March 1995 due to his incarceration.  In 
August 1997, VA issued correspondence to the veteran 
adjusting his pension rate, effective from April 1, 1997.  

The record reflects that, in November 2000, evidence from 
SSA was received which showed that the veteran had been in 
receipt of benefits in the amount if $573.00 a month, from 
January 1, 2000, and $593.00 a month from December 2000.  
In correspondence dated in April 2001, the veteran was 
advised that his VA pension payments would be reduced due 
to the receipt of Social Security benefits, and that an 
overpayment had been created in the amount of $8,571.00.  
In correspondence from the RO dated in June 2001, the 
veteran was advised that the debt had been created because 
he had been receiving VA non-service-connected pension 
benefits in the amount of $749.00 a month, based upon the 
veteran's report that he had no additional income.

The veteran requested a waiver of the debt in May 2001.  
At that time, he also submitted a financial status report, 
which listed his monthly net income as $742.00 (Social 
Security benefits of $560.00 and VA benefits of $182.00) 
and total monthly expenses of $725.51.  



In a July 2001 decision, the Committee denied a waiver of 
the debt.  The Committee explained that the veteran was 
receiving VA non-service-connected pension benefits and 
began receiving Social Security benefits effective from 
January 1, 2000, but failed to notify VA.  It was noted 
that VA discovered the Social Security benefits by cross-
matching payment information with SSA.  The Committee 
determined that the veteran had misrepresented facts in 
order to gain a benefit to which he knew he was not 
entitled, and observed that he had done the same in 1995.  
The waiver request was denied, based upon 
misrepresentation.  A finding of misrepresentation is a 
statutory bar to consideration of a waiver under the 
standards of equity and good conscience.

In August 2001, a statement from an independent living 
coordinator who was assisting the veteran was received.  
She stated that she had reviewed the veteran's finances 
and had determined that any attempt to collect the debt 
owed to VA would force him out of his home and onto the 
street.  She indicated that the veteran's mental 
disabilities prevented him from understanding VA 
guidelines and procedures.  

In a statement provided in December 2001, the veteran 
reported that, in July 1999, he had talked to a 
(specified) individual at the RO to report that he was 
about to receive Social Security benefits.  The veteran 
also alleged wrong-doing by his sister, who had received 
his benefits checks while he was incarcerated.  

In a March 2002 Supplemental Statement of the Case, the RO 
confirmed the denial of a waiver based upon a finding of 
misrepresentation.  The RO also noted that the individual 
named by the veteran, to whom he reported he had spoken at 
the RO about his Social Security benefits, was not an 
employee of the RO, but was in fact a county service 
officer.

III.  Pertinent Law and Regulations

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against 
equity and good conscience.  38 U.S.C.A. §§ 5302(a), (c) 
(West 1991).  In essence, "equity and good conscience" 
means fairness to both the appellant and to the 
government.  38 C.F.R. § 1.965(a) (2002).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration 
of waiver of recovery of the debt.  38 C.F.R. § 1.965(b) 
(2002).  In other words, if fraud, misrepresentation, or 
bad faith is found, the elements of the standard of equity 
and good conscience are not for consideration, since the 
granting of waiver of recovery is precluded by operation 
of law.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 
1.965(b).

For "misrepresentation" to be established, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  With 
regard to fraud and misrepresentation, VA guidelines 
require a finding of "willful intent."  See Veterans 
Benefits Administration (VBA) Circular 20-90-5 (Feb. 12, 
1990); see also Montalva v. Brown, 7 Vet. App. 312 (1995) 
(noting that a Department of Veterans Benefits (DVB) 
(since redesignated as VBA) circular implementing a change 
in the law has the force and effect of a regulation). 

IV.  Analysis

In its July 2001 decision, the Committee determined that 
the veteran's failure to advise VA of Social Security 
income received in 2000 constituted an act of 
misrepresentation, thereby barring by statute further 
consideration of the veteran's waiver request.  Upon 
reviewing the evidence in its entirety, the Board 
concludes, independently of the Committee's determination, 
that the veteran's failure to notify VA in a timely manner 
of his receipt of income from Social Security in 2000, 
while receiving VA pension benefits, represents a willful 
failure to disclose a material fact.

In essence, to establish fraud or misrepresentation, it 
must be determined that there was a willful 
misrepresentation of a material fact, or the willful 
failure to disclose a material fact, with the intent of 
obtaining or retaining, or assisting an individual to 
obtain or retain, eligibility for VA benefits.  It must be 
shown that the willful intent to either misrepresent or 
fail to disclose was done with the knowledge that such 
misrepresentation or failure would result in the erroneous 
award or erroneous retention of VA benefits.  

The determination that the veteran's income received from 
Social Security represents a "material" fact is not in 
doubt.  VA pension awards are based on the difference 
between countable annual income and the maximum annual 
rate for a given reporting period, and it is shown that he 
was notified of this fact on multiple occasions via the 
Form 21-8768 mailed to him with award action letters.  The 
record contains numerous items of correspondence from the 
RO pertaining to the veteran's VA pension, specifically 
directing him to promptly notify VA of any changes in 
income, to include the receipt of Social Security 
benefits.  Thus, there can be no mistaking that he was 
aware that any changes in his total income or net worth 
could potentially have an impact upon his receipt of these 
benefits.

In this case, the evidence clearly establishes that the 
veteran was aware of the income reporting requirements in 
conjunction with the receipt of VA pension benefits, and 
of the consequences of failing to promptly report changes 
in income; namely, the receipt of benefits to which he was 
not entitled and the creation of an overpayment.  In fact, 
prior to the debt at issue in this case, due to the 
veteran's failure to report income from Social Security 
received in 2000, the veteran had also failed to advise VA 
of his pending claim for SSA benefits, and, after Social 
Security awarded him retroactive benefits in 1994, that 
resulted in his obtaining VA benefits to which he was not 
entitled, and the creation of an overpayment.  In that 
instance, VA waived the overpayment.  The Board also 
points out that the veteran failed to timely notify VA of 
his incarceration which began in 1995, which resulted in 
his again obtaining VA benefits to which he was not 
entitled and the creation of an overpayment, for which a 
waiver was again granted.

In essence, the record establishes a pattern of non-
compliance with the income reporting requirements adjunct 
to the receipt of VA pension benefits, as this case 
represents the third time the veteran has received an 
overpayment of pension benefits, and the second time he 
has failed to report to VA a change in income or status, 
which would adversely affect the receipt of his VA 
pension.  It appears likely that, as to the present debt, 
as well as that created in 1995, the veteran either had no 
intention of reporting his Social Security income, or 
believed that non-reporting of his SSA benefits would not 
be detected by VA.

In both instances, VA was not notified by the veteran of 
the receipt of Social Security income, and the receipt of 
this income was only discovered through obtaining records 
from Social Security.  The Board notes that, when the 
previous debts were created in 1994 and 1995, due to the 
veteran's receipt of income from Social Security and his 
failure to notify VA about his incarceration, he also 
requested a waiver.  In both of the previous matters, the 
Committee determined that the veteran was clearly 
responsible for the creation of the overpayment debts, but 
nevertheless grated the waivers on the basis of financial 
hardship.

It is not shown that the veteran lacked capacity or was 
otherwise unaware of his responsibility to provide timely 
and accurate information concerning his income and status 
in connection with his receipt of VA improved pension 
benefits.  To the contrary, as noted above, the record 
clearly shows, by his previous conduct taken in connection 
with the award of pension benefits, that the veteran 
understood his obligation to notify VA of income status 
changes based upon any change in his income status.  Based 
upon the information he was provided concerning this 
obligation by the VA correspondence, in addition to his 
own past conduct involving his lack of self-reporting of 
income changes for purposes of receipt of pension 
benefits, the Board finds that any allegation by or on 
behalf of the veteran that he was unaware of the income 
reporting requirements, that he actually promptly reported 
changes in income and/or status to VA, or that the debt 
was caused by some other source, to be of a dubious nature 
and lacking credibility.  

In other words, it appears clear to the Board that, having 
gone through the process of applying for waiver of 
overpayment of his VA pension benefits twice before (both 
of which requests were granted), the veteran can no longer 
convincingly assert that he is unaware of the need to 
promptly report changes in income or status which might 
affect his continuing receipt (or amount) of pension.  The 
evidence clearly establishes misrepresentation on the part 
of the veteran characterized by his willful failure to 
disclose a material fact, with the intent of obtaining or 
retaining eligibility for VA benefits.  Moreover, in light 
of the circumstances, that is having failed to report 
income/status change as to the receipt of Social Security 
income once before this, there can be little doubt that 
his failure to disclose the receipt of additional income 
was done with the knowledge that such misrepresentation or 
failure would result in the erroneous award or erroneous 
retention of VA benefits.  

In summary, the Board finds that the veteran's failure to 
disclose the receipt of Social Security income received in 
2000 to VA constitutes an act of willful 
misrepresentation.  Having found that there is evidence of 
misrepresentation in this case, the Board further finds 
that a waiver of recovery of the overpayment of VA pension 
benefits is statutorily precluded.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  Accordingly, further consideration of 
the appellant's waiver claim under the standard of equity 
and good conscience, which would include the element of 
financial hardship claimed on appeal and review of the 
information contained in the Financial Status Reports 
submitted by the veteran in support of his waiver request, 
is legally barred by statute. 38 U.S.C.A. § 5302(c) (West 
1991).  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits, calculated in the amount of $8,571.00, 
is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

